DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this examiner’s amendment was given in an interview with Kelvin L. Varghese on 06/14/2022 and on 06/14/2022 the Applicant’s approval was obtained. 
	The application has been amended as follows: 
	In the claims:
Claim 1: An ultrasound imaging system, comprising: 
an array of acoustic elements configured to transmit acoustic energy into an anatomy and 
receive echoes corresponding to the transmitted acoustic energy; and 
a processor in communication with the array and configured to: 
activate the array to perform a scan sequence to obtain a plurality of signals; 
generate an image based on the plurality of signals; 
arrange the plurality of signals into a first right subaperture, a second right subaperture, a first left subaperture, and a second left subaperture; 
use the first right subaperture with a first apodization function and the second right subaperture with a second apodization function 
use the first left subaperture with a third apodization function and the second left subaperture with a fourth apodization function dual apodization with cross-correlation (DAX)-suppressed left subaperture; 
identify off-axis signals from the plurality of signals by comparing the DAX- suppressed right subaperture and the DAX-suppressed left subaperture; 
generate a clutter reduction mask based on the identified off-axis signals; 
apply the clutter reduction mask to the image to generate a masked image; and 
output the masked image to a display in communication with the processor.
	
	Claim 3: The ultrasound imaging system of claim 1, wherein the processor is configured to generate a noise image layer based on a relationship that includes the DAX-suppressed right subaperture and the DAX-suppressed left subaperature

	Claim 5: The ultrasound imaging system of claim 1, wherein the processor is configured to generate a tissue image layer based on a relationship that includes the DAX-suppressed right subaperture and the DAX-suppressed left subaperature

	Claim 7: The ultrasound imaging system of claim 1, where the first and second left subapertures and the first and second right subapertures are part of an aperture, and wherein the aperature comprises an axis. 

	Claim 8: The ultrasound imaging system of claim 7, wherein the first and second left subapertures is spatially associated with the left side of the axis of the aperture and the first and second right subapertures is spatially associated with the right side of the axis of the aperture. 

	Claim 13: A method for ultrasound imaging, comprising: 
4U.S. Application No. 16/750,223Docket No. 2018P00958US01 / 44755.2002US01activating an array of acoustic elements to perform a scan sequence to obtain a plurality of signals; 
generating, by a processor in communication with the array, an image based on the plurality of signals; 
arranging, by the processor, the plurality of signals into a first right subaperture, a second right subaperture, a first left subaperture, and a second left subaperture; 
using the first right subaperture with a first apodization function and the second right subaperture with a second apodization function 
using the first left subaperture with a third apodization function and the second left subaperture with a fourth apodization function dual apodization with cross-correlation (DAX)-suppressed left subaperture; 
identifying, by the processor, off-axis signals from the plurality of signals by comparing the DAX-suppressed right subaperture and the DAX-suppressed left subaperture; 
generating, by the processor, a clutter reduction mask based on the identified off-axis 
signals; 
applying, by the processor, the clutter reduction mask to the image to generate a masked 
image; and 
outputting the masked image to a display in communication with the processor.

	Claim 15: The method of claim 13, further comprising generating a noise image layer based on a relationship that includes the DAX-suppressed right subaperture and the DAX-suppressed left subaperature

	Claim 17: The method of claim 13, further comprising generating a tissue image layer based on a relationship that includes the DAX-suppressed right subaperture and the DAX-suppressed left subaperature

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments to the claims in combination with the examiner’s amendments to claims 1 and 13 have overcome the rejections of the previous office action. The previously applied reference Yen (US 2009/0141957 A, Filed 2008-10-30) teaches determining the amount of mainlobe versus clutter contribution in a signal by dual apodization with cross-correlation using a first apodization function and a second apodization function; however, Yen does not discloses using the first right subaperture with a first apodization function and the second right subaperture with a second apodization function to generate a dual apodization with cross-correlation (DAX)-suppressed right subaperture and using the first left subaperture with a third apodization function and the second left subaperture with a fourth apodization function to generate a dual apodization with cross-correlation (DAX)-suppressed left subaperture. The newly amended limitations recited in claims 1 and 13 in combination with the other claimed elements are not taught or disclosed in the prior arts. Furthermore, the dependents, claims 2-12 and 14-19, are allowed at least by virtue of their respective dependency upon the allowed claims. 
Claims 1-19 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.R./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793